DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Li, Heo, and Zhang does not explicitly teach “when a non-neighboring reference sample line is determined as the reference sample line for the current block among one or more reference sample lines candidates, a Planar mode is not selectable as an intra prediction mode of the current block but a DC mode is selectable as the intra prediction mode of the current block, and wherein when DC mode is determined as the intra prediction mode of the current block, a prediction sample of the current block is obtained based on an average value of reference samples included in the reference sample line, and wherein a number of the 
In response, the examiner respectfully disagrees.  First, the limitation “when a non-neighboring reference sample line is determined as the reference sample line for the current block among one or more reference sample lines candidates, a Planar mode is not selectable as an intra prediction mode of the current block but a DC mode is selectable as the intra prediction mode of the current block” in claims 15, 25, and 30 is not supported by the specification.  
The specification filed on 12/12/2018 describes
A reference sample set for a current block may be referred to as a `reference line` (or `intra-reference line` or `reference sample line`). Here, the reference line may include a set of reference samples composed of one row and one column. For example, in the example shown in FIG. 11, a `reference line` a reference sample set including P(-1, 2N-1) to P(-1, 1), P(0, -1) to P(2N-2, -1). An intra-prediction of a current block may be performed based on reference samples included in a reference line. An intra-prediction of a current block may be performed, using reference samples included in a reference line, based on an intra-prediction mode of a current block, For example, when an intra-prediction mode of a current block is a DC mode, a prediction signal may be generated using an average and weighted prediction of reference samples included in the reference line….

¶ [00201].  This paragraph describes the situation where an intra-prediction of a current block is a DC mode, a prediction signal may be generated using an average and weighted prediction of reference samples included in the reference line.  The specification does not describe the selectability of Planar or DC mode based on the position of the reference line sample.  However, the amended limitation describes that 
Second, the limitation “when a non-neighboring reference sample line is determined as the reference sample line for the current block among one or more reference sample lines candidates, a Planar mode is not selectable as an intra prediction mode of the current block but a DC mode is selectable as the intra prediction mode of the current block, and wherein when DC mode is determined as the intra prediction mode of the current block, a prediction sample of the current block is obtained based on an average value of reference samples included in the reference sample line” are contingent limitations.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the claim at issue is a method claim that recites contingent limitations.  Therefore, the examiner does not need to present evidence for teaching steps of claims 15, 25, and 30 that are not required to be performed under a broadest reasonable interpretation of the claim.
However, in the interest of compact prosecution, evidence for teaching this step has been provided.  Li teaches “[o]ne of the intra-picture prediction modes (DC prediction mode) predicts the sample values of a current block using an average value of certain reference sample values adjacent to the current block.”  [0128].  “FIG. 9 shows an example (900) of operations for a DC prediction mode, which is designed to predict sample values of homogeneous regions. For the DC prediction mode, a predicted sample value at any position of a current block is calculated as the average of certain reference sample values in selected reference lines. In FIG. 9, the predicted sample values at positions of the current block (910) are calculated as the average of the indicated reference sample values (920, 930) of adjacent (boundary) reference lines. Although FIG. 9 shows prediction from reference sample values of adjacent reference lines, the DC prediction mode can instead use reference sample values from a non-adjacent line (row and/or column).”  [0132].  See also [0156] – [0168].  Thus, Li teaches the limitation “when the DC mode is determined as the intra prediction mode of the current block, a prediction sample of the current block is obtained based on average value of reference samples included in the reference sample line.”
Applicant argues “on page 4 of the outstanding office action the Examiner admitted that the combination of Li and Heo fails to teach availability of a non-directional mode (e.g., Planar mode and DC mode)….”
In response, the examiner respectfully disagrees.  On page 4 of the Final Office Action dated 1/25/2021 (“Final Office Action”), the examiner merely pointed out that the combination of Li and Heo does not explicitly teach “under an intra prediction mode of a Planar mode, only a neighboring reference sample line adjacent to the current block is available as the reference sample line of the current block is available as the reference sample line of the current block among the plurality of reference sample line candidates while under an intra prediction mode of a directional mode, the reference sample line of 
Further, on page 3 of the Final Office Action, the examiner showed that Li teaches “under an intra prediction mode of a DC mode, a prediction sample of the current block is obtained based on average value of reference samples included in the reference sample line” with citations to the specific paragraphs in Li.  This illustrates at least Li teaches “the availability of a non-directional mode (e.g., Planar mode and DC mode).”
Applicant’s arguments with respect to claim(s) 15-16, 18-22, 25-26, 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 15-22 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “when a non-neighboring reference sample line is determined as the reference sample line for the current block among one or more reference sample lines candidates, a Planar mode is not selectable as an intra prediction mode of the current block but a DC mode is selectable as the intra prediction mode of the current block” in claims 15, 25, and 30 is not supported by the specification.  
The specification filed on 12/12/2018 describes
A reference sample set for a current block may be referred to as a `reference line` (or `intra-reference line` or `reference sample line`). Here, the reference line may include a set of reference samples composed of one row and one column. For example, in the example shown in FIG. 11, a `reference line` a reference sample set including P(-1, 2N-1) to P(-1, 1), P(0, -1) to P(2N-2, -1). An intra-prediction of a current block may be performed based on reference samples included in a reference line. An intra-prediction of a current block may be performed, using reference samples included in a reference line, based on an intra-prediction mode of a current block, For example, when an intra-prediction mode of a current block is a DC mode, a prediction signal may be generated using an average and weighted prediction of reference samples included in the reference line….

¶ [00201].  This paragraph describes the situation where an intra-prediction of a current block is a DC mode, a prediction signal may be generated using an average and weighted prediction of reference samples included in the reference line.  The 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, 18-22, 25-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0141318 A1) in view of Wang et al. (US 2013/0077687 A1).
Consider claim 15, Li teaches a method for decoding a video, the method comprising: determining a reference sample line for a current block among one or more reference line candidates ([0139] – [0141], [0154] – [0155]); and performing intra prediction for the current block based on the reference sample line ([0156] – [0168]), wherein when a non-neighboring reference sample line is determined as the reference sample line for the current block among one or more reference sample lines candidates, a Planar mode is not selectable as an intra prediction mode of the current block but a DC mode is selectable as the intra prediction mode of the current block (this limitation is not supported by the specification as explained above.  The specification does not describe the selectability of Planar or DC mode based on the position of the reference line sample.  Further, as explained above, because this limitation is a contingent limitation, the examiner does not need to present evidence for teaching this step that is not required to be performed under a broadest reasonable interpretation of the claim.  In the interest of compact prosecution, Li teaches FIG. 9 shows an example (900) of operations for a DC prediction mode, which is designed to predict sample values of homogeneous regions. For the DC prediction mode, a predicted sample value at any position of a current block is calculated as the average of certain reference sample values in selected reference lines. In FIG. 9, the predicted sample values at positions of the current block (910) are calculated as the average of the indicated reference sample values (920, 930) of adjacent (boundary) 
wherein when the DC mode is determined as the intra prediction mode of the current block, a prediction sample of the current block is obtained based on average value of reference samples included in the reference sample line (As explained above, because this limitation is a contingent limitation, the examiner does not need to present evidence for teaching this step that is not required to be performed under a broadest reasonable interpretation of the claim.  In the interest of compact prosecution, Li teaches this limitation in [0125], [0128], [0131] – [0132], [0156] – [0168]), and wherein a number of the reference samples used to derive the average value is the same between when the non-neighboring reference sample line is determined as the reference sample line for the current block and when a neighboring reference line is determined as the reference sample line of the current block (FIG. 9 shows an example (900) of operations for a DC prediction mode, which is designed to predict sample values of homogeneous regions. For the DC prediction mode, a predicted sample value at any position of a current block is calculated as the average of certain reference sample values in selected reference lines. In FIG. 9, the predicted sample values at positions of the current block (910) are calculated as the average of the indicated reference sample values (920, 930) of adjacent (boundary) reference lines. Although FIG. 9 shows prediction from reference sample values of adjacent reference lines, the DC prediction mode can instead use reference sample values from a non-adjacent line (row and/or column).  [0132].  This 
	However, Li does not explicitly teach a number of one or more reference sample line candidates is determined based on information signaled at a sequence level.
	Wang teaches a number of one or more reference sample line candidates is determined based on information signaled at a sequence level ([0316], [0320] – [0321]).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of signaling at a sequence level a number of reference sample line candidates because such incorporation would provide information indicative of reference pictures that belong to a reference picture set.  [0014].
Consider claim 16, Li teaches the reference sample line for the current block is determined based on index information specifying one among one or more reference sample line candidates ([0130], [0140] – [0141], [0148] – [0152], [0156] – [0160], [0164] – [0168], See also [0170] – [0180]), and wherein the plurality of reference sample line candidates comprise the neighboring reference sample line adjacent to the current block and a non-neighboring reference sample line not adjacent to the current block ([0130], [0140] – [0141], [0148] – [0152], [0156] – [0160], [0164] – [0168], See also [0170] – [0180]).
Consider claim 18, Li teaches a number of reference samples included in the non-neighboring reference sample line is greater than a number of reference samples included in the neighboring reference sample line ([0131] – [0135], [0156] – [0168]).
Consider claim 19, Li teaches wherein a number of reference samples included in the reference sample line is determined based on the shape of the current block ([0164] – [0168]).
Consider claim 20, Li teaches wherein a number of the top reference samples used to derive the average value is determined based on a width of the current block ([0164] – [0168]).
Consider claim 21, Li teaches wherein a number of the left reference samples used to derive the average value is determined based on a height of the current block ([0131] - [0135], [0156] – [0168]).
Consider claim 22, Li teaches the average value is calculated by weighted sum of the top reference samples and the left reference samples ([0131] - [0135], [0156] – [0168]), and wherein a first weight applied to the top reference samples and a second weight applied to the left reference samples are determined based on the shape of the current block ([0131] - [0135], [0156] – [0168]).
Consider claim 25, Li teaches a method for encoding a video, the method comprising: determining a reference sample line for a current block among one or more reference line candidates ([0139] – [0141], [0154] – [0155]); and performing intra prediction for the current block based on the reference sample line ([0156] – [0168]), wherein when a non-neighboring reference sample line is determined as the reference sample line for the current block among one or more reference sample lines candidates, a Planar mode is not selectable as an intra prediction mode of the current block but a DC mode is selectable as the intra prediction mode of the current block (this limitation is not supported by the specification as explained above.  The specification does not describe the selectability of Planar or DC mode based on the position of the reference line sample.  Further, as explained above, because this limitation is a contingent limitation, the examiner does not need to present evidence for teaching this step that is not required to be performed under a broadest reasonable interpretation of the claim.  In the interest of compact prosecution, Li teaches FIG. 9 shows an example (900) of operations for a DC prediction mode, which is designed to predict sample values of homogeneous regions. For the DC prediction mode, a predicted sample value at any position of a current block is calculated as the average of certain reference sample values in selected reference lines. In FIG. 9, the predicted sample values at positions of the current block (910) are calculated as the average of the indicated reference sample values (920, 930) of adjacent (boundary) reference lines. Although FIG. 9 shows prediction from reference sample values of adjacent reference lines, the DC prediction mode can instead use reference sample values from a non-adjacent line (row and/or column).  [0132].);
wherein when the DC mode is determined as the intra prediction mode of the current block, a prediction sample of the current block is obtained based on average value of reference samples included in the reference sample line (As explained above, because this limitation is a contingent limitation, the examiner does not need to present evidence for teaching this step that is not required to be performed under a broadest reasonable interpretation of the claim.  In the interest of compact prosecution, Li teaches this limitation in [0125], [0128], [0131] – [0132], [0156] – [0168]), and wherein a number of the reference samples used to derive the average value is the same between when the non-neighboring reference sample line is determined as the reference sample line for the current block and when a neighboring reference line is determined as the reference sample line of the current block (FIG. 9 shows an example (900) of operations for a DC prediction mode, which is designed to predict sample values of homogeneous regions. For the DC prediction mode, a predicted sample value at any position of a current block is calculated as the average of certain reference sample values in selected reference lines. In FIG. 9, the predicted sample values at positions of the current block (910) are calculated as the average of the indicated reference sample values (920, 930) of adjacent (boundary) reference lines. Although FIG. 9 shows prediction from reference sample values of adjacent reference lines, the DC prediction mode can instead use reference sample values from a non-adjacent line (row and/or column).  [0132].  This passage illustrates reference sample values of the adjacent reference lines can be simply substituted by reference sample values from non-adjacent lines).
	However, Li does not explicitly teach a number of one or more reference sample line candidates is determined based on information signaled at a sequence level.
	Wang teaches a number of one or more reference sample line candidates is determined based on information signaled at a sequence level ([0316], [0320] – [0321]).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of signaling at a sequence level a number of reference sample line candidates because 
Consider claim 26, Li teaches index information specifying the reference sample line among one or more reference sample line candidates is encoded into a bitstream ([0130], [0140] – [0145], [0148] – [0152], [0156] – [0160], [0164] – [0168], See also [0170] – [0180]), and wherein the reference sample line candidates comprise the neighboring reference sample line adjacent to the current block and the non-neighboring reference sample line not adjacent to the current block ([0130], [0140] – [0141], [0148] – [0152], [0156] – [0160], [0164] – [0168], See also [0170] – [0180]).
	Consider claim 28, Li teaches a number of reference samples included in the second reference sample line is greater than a number of reference samples included in the first reference sample line ([0131] – [0135], [0156] – [0168]).
	Consider claim 29, Li teaches the average value is calculated by weighted sum of the top reference samples and the left reference samples ([0131] - [0135], [0156] – [0168]), and wherein a first weight applied to the top reference samples and a second weight applied to the left reference samples are determined based on the shape of the current block ([0131] - [0135], [0156] – [0168]).
Consider claim 30, Li teaches a non-transitory computer readable medium ([0055] and [0058]) comprising a video signal bitstream, the video signal bitstream included in the recording medium is encoded byu a video encoding method comprising: determining a reference sample line for a current block among one or more reference line candidates ([0139] – [0141], [0154] – [0155]); and performing intra prediction for the current block based on the reference sample line ([0156] – [0168]), wherein when a non-neighboring reference sample line is determined as the reference sample line for the current block among one or more reference sample lines candidates, a Planar mode is not selectable as an intra prediction mode of the current block but a DC mode is selectable as the intra prediction mode of the current block (this limitation is not supported by the specification as explained above.  The specification does not describe the selectability of Planar or DC mode based on the position of the reference line sample.  Further, as explained above, because this limitation is a contingent limitation, the examiner does not need to present evidence for teaching this step that is not required to be performed under a broadest reasonable interpretation of the claim.  In the interest of compact prosecution, Li teaches FIG. 9 shows an example (900) of operations for a DC prediction mode, which is designed to predict sample values of homogeneous regions. For the DC prediction mode, a predicted sample value at any position of a current block is calculated as the average of certain reference sample values in selected reference lines. In FIG. 9, the predicted sample values at positions of the current block (910) are calculated as the average of the indicated reference sample values (920, 930) of adjacent (boundary) reference lines. Although FIG. 9 shows prediction from reference sample values of adjacent reference lines, the DC prediction mode can instead use reference sample values from a non-adjacent line (row and/or column).  [0132].);
wherein when the DC mode is determined as the intra prediction mode of the current block, a prediction sample of the current block is obtained based on average value of reference samples included in the reference sample line (As and wherein a number of the reference samples used to derive the average value is the same between when the non-neighboring reference sample line is determined as the reference sample line for the current block and when a neighboring reference line is determined as the reference sample line of the current block (FIG. 9 shows an example (900) of operations for a DC prediction mode, which is designed to predict sample values of homogeneous regions. For the DC prediction mode, a predicted sample value at any position of a current block is calculated as the average of certain reference sample values in selected reference lines. In FIG. 9, the predicted sample values at positions of the current block (910) are calculated as the average of the indicated reference sample values (920, 930) of adjacent (boundary) reference lines. Although FIG. 9 shows prediction from reference sample values of adjacent reference lines, the DC prediction mode can instead use reference sample values from a non-adjacent line (row and/or column).  [0132].  This passage illustrates reference sample values of the adjacent reference lines can be simply substituted by reference sample values from non-adjacent lines).
	However, Li does not explicitly teach a number of one or more reference sample line candidates is determined based on information signaled at a sequence level.
a number of one or more reference sample line candidates is determined based on information signaled at a sequence level ([0316], [0320] – [0321]).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of signaling at a sequence level a number of reference sample line candidates because such incorporation would provide information indicative of reference pictures that belong to a reference picture set.  [0014].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TAT C CHIO/           Primary Examiner, Art Unit 2486